Citation Nr: 0621077	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-34 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as secondary to medication taken for service-
connected disabilities.   
 
2.  Entitlement to an initial rating higher than 40 percent 
for a left shoulder disability.   
 
3.  Entitlement to an effective date earlier than July 23, 
1999, for service connection for a left shoulder disability.  

4.  Entitlement to an effective date earlier than July 23, 
1999, for the award of a total disability rating based on 
individual unemployability (TDIU rating).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997, March 2002, and June 
2002 RO rating decisions.  The November 1997 RO decision 
granted service connection for a left elbow disability and 
assigned a noncompensable rating from November 4, 1945 to 
September 19, 1997, and a 20 percent rating since September 
20, 1997.  An April 1998 RO decision assigned a 10 percent 
rating for the veteran's service-connected left elbow 
disability from July 5, 1950 to September 19, 1997.  In 
January 2001, the Board remanded the case for further 
development.  

The March 2002 RO decision granted service connection and a 
30 percent rating for a left shoulder disability, effective 
January 24, 2001.  Service connection was also denied for a 
stomach disorder, to include as secondary to medication taken 
for his service-connected left elbow disability

The June 2002 RO decision granted a TDIU rating, effective 
March 22, 2001.  An October 2002 RO decision granted an 
earlier effective date of July 23, 1999, for the award of the 
30 percent rating for the veteran's service-connected left 
shoulder disability and granted an earlier effective date of 
July 23, 1999, for the TDIU rating.  The RO also increased 
the rating for the veteran's service-connected left elbow 
disability to 50 percent, effective July 23, 1999.  However, 
as that grant did not represent a total grant of benefits 
sought on appeal, the claim for increase remained before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
provided testimony at a personal hearing at the RO in August 
2004.  

In an August 2004 statement and at the August 2004 RO 
hearing, the veteran expressly withdrew the issue of an 
initial higher rating for his service-connected left elbow 
disability (including the various ratings assigned since 
November 4, 1945).  Therefore, that issue is no longer before 
the Board.  

A January 2006 RO decision increased the rating for the 
veteran's service-connected left shoulder disability to 40 
percent, effective July 23, 1999.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, that claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  An April 2006 motion to 
advance the case on the Board's docket was granted by the 
Board in June 2006.  

The Board notes that in multiple statements on appeal, the 
veteran has raised the issues of whether there was clear and 
unmistakable error in an October 2002 RO decision that 
granted an earlier effective date of July 23, 1999, for the 
award of the 30 percent rating for the veteran's service-
connected left shoulder disability, and granted an earlier 
effective date of July 23, 1999, for the TDIU rating.  That 
issue is not before the Board at this time.  

The present Board decision addresses the issue of entitlement 
to an initial rating higher than 40 percent for a left 
shoulder disability.  The issues of entitlement to service 
connection for a stomach disorder, to include as secondary to 
medication taken for service-connected disabilities; 
entitlement to an effective date earlier than July 23, 1999, 
for service connection for a left shoulder disability; and 
entitlement to an effective date earlier than July 23, 1999, 
for the award of a TDIU rating, are the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

The veteran's left shoulder disability (degenerative changes 
with rotator cuff arthropathy), including arthritis, involves 
the major upper extremity and is manifested by limitation of 
motion of the arm to less than 25 degrees from the side 
without ankylosis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

A 20 percent rating is assigned for limitation of motion of 
the major arm to the shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the major arm to midway 
between the side and shoulder level.  A 40 percent rating 
requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.  

The veteran had active service from April 1944 to November 
1945.  

In March 2002, the RO granted service connection and a 30 
percent rating for a left shoulder disability, effective 
January 24, 2001.  In October 2002, the RO granted an earlier 
effective date of July 23, 1999, for the award of the 30 
percent rating for the veteran's service-connected left 
shoulder disability.  

In January 2006, the RO increased the rating for the 
veteran's service-connected left shoulder disability to 40 
percent, effective July 23, 1999.  

VA treatment records dated from January 2000 to August 2000 
show treatment for several disorders.  

A March 2001 VA orthopedic examination report noted that the 
veteran reported that he never used his left shoulder because 
it would hurt his left elbow and hand.  The examiner noted 
that the veteran had restricted range of motion of the left 
shoulder.  The examiner stated that the veteran had abduction 
to 35 degrees that was painful and flexion to 60 degrees that 
was also painful.  It was noted that the veteran internally 
rotated the left shoulder 60 degrees with pain and externally 
rotated 45 degrees with pain.  The examiner noted that the 
veteran could not bring his shoulder up into abduction or 
flexion more than 20 degrees without having severe pain when 
he held a five-pound weight around his wrist.  The examiner 
noted that the veteran's major arm was his left arm.  
Diagnoses were not provided.  

VA treatment records dated from May 2001 to November 2004, 
including examination reports, show treatment for multiple 
disorders, including left shoulder problems.  

A January 2005 VA gastrointestinal examination report noted 
that in regard to the joints examination, the veteran would 
not answer specifically.  It was reported that the veteran 
would not state definitely any answer of yes or no or a 
statement of his degree of pain on a 1-10 scale.  The veteran 
reported that he could not move both of his arms exactly from 
the sides because of excruciating pain.  

The examiner indicated that he reviewed X-rays reports 
presented by the veteran and that they confirmed severe 
degenerative arthritis of the left shoulder with complete 
loss of articular cartilage.  The examiner noted that there 
was a slight overriding of the clavicle over the acromion and 
the acromioclavicular joints, but no evidence of a clavicular 
fracture.  It was reported that the veteran complained of 
pain, weakness, stiffness, swelling, heat, and redness of 
both shoulders.  The examiner stated that no swelling, heat, 
or redness were found at the time of the examination.  The 
examiner indicated that the veteran did have definite frozen 
shoulders, bilaterally.  The examiner noted that the veteran 
did appropriately complain of locking of both shoulders and 
easy fatigability and lack of endurance.  It was noted that 
the veteran could not engage in gainful activity because of 
his bilateral shoulder disease.  It was also noted that there 
were symptoms of inflammatory arthritis.  The examiner 
reported that it was evident that the veteran had atrophy of 
the deltoid muscles of both shoulders.  The examiner 
indicated that active and passive range of motion could not 
be tested because the veteran stated that he could absolutely 
not move his arms from his sides.  It was reported that range 
of motion and levels of pain due to movement could not be 
evaluated because the veteran refused to move his shoulders.  
The diagnoses included severe degenerative arthritis of both 
shoulders.  

The most recent July 2005 VA orthopedic examination report 
noted that the veteran's chief complaint was left shoulder 
pain and that he was left-hand dominant.  The examiner 
indicated that the veteran had fusion about the left 
shoulder.  The examiner noted that the veteran had 0 to 20 
degrees of flexion and that with fatigue, that decreased to 0 
to 10 degrees.  It was reported that the veteran had 0 to 15 
degrees of shoulder adduction and that it decreased to 0 to 5 
degrees with fatigue.  The examiner indicated that the 
veteran had 0 degrees of shoulder external rotation and that 
with fatigue it remained at 0 degrees and that he had 0 to 15 
decreased of internal rotation that decreased to 0 to 10 
degrees with fatigue.  It was noted that there was tenderness 
on palpation of the glenohumeral joint and acromioclavicular 
joint.  The examiner noted that there was a positive drop arm 
test and that the veteran had atrophy of the musculature 
about the shoulder.  Shoulder strength was 3+ to 4-/5.  It 
was reported that the veteran was neurologically intact.  The 
examiner stated that radiographs of the left shoulder 
revealed a high-riding humeral head, which was articulating 
with the acromion showing signs of moderate to severe 
glenohumeral joint degenerative joint disease and moderate to 
severe acromioclavicular degenerative joint disease.  The 
assessment was left shoulder rotator cuff arthropathy with 
severe glenohumeral arthritis.  The examiner commented that, 
at that point, the veteran was having flare-ups on a daily 
basis.  The examiner remarked that the flare-ups increased 
his pain 35 degrees, decreased range of motion 40 degrees, 
and increased his fatigability and incoordination 40 degrees.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected left shoulder disability is not 
more than 40 percent disabling.  Limitation of motion of the 
major arm is rated 40 percent when limited to 25 degrees from 
the side under Diagnostic Code 5201.  The veteran's service-
connected left shoulder disability is currently rated at the 
maximum permissible rating under Diagnostic Code 5201.  Thus 
evidence of the effects of pain on use does not affect the 
rating under the limitation of motion codes. 38 C.F.R. §§ 
4.40, 4.45, 4.59; Spencer v. West, 13 Vet.App. 376 (2000); 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  There is no other 
applicable code under which a higher rating would be 
warranted for the veteran's left shoulder disability.  While 
ratings higher than 40 percent are permitted for certain 
degrees of ankylosis of the scapulohumeral articulation or 
impairment of the humerus (Diagnostic Codes 5200 and 5202), 
the veteran has not been specifically shown to have such 
conditions.  The January 2005 VA examination report did note 
that the veteran had definite frozen shoulders, bilaterally.  
However, range of motion was not reported because the veteran 
stated that he could not move his arms.  The July 2005 VA 
examination report indicated severe limitation of motion of 
the left shoulder and there was a reference to fusion.  
However, as the examiner reported ranges of motion of the 
left shoulder, there was no specific evidence of ankylosis.  
Therefore, the Board finds that the criteria for rating 
ankylosis of the shoulder are not applicable.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left shoulder 
disability has been more than 40 percent disabling.  Thus 
"staged ratings" greater than 40 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

The weight of the evidence demonstrates that the veteran's 
left shoulder disability is no more than 40 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2001, a rating 
decision in March 2002, a rating decision in October 2002, 
and a statement of the case in November 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the January 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher initial rating for a left shoulder disability is 
denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a stomach disorder, to include as secondary to 
medication taken for service-connected disabilities; 
entitlement to an effective date earlier than July 23, 1999, 
for service connection for a left shoulder disability; and 
entitlement to an effective date earlier than July 23, 1999, 
for the award of a TDIU rating.  

The Board notes that the veteran was last afforded a VA 
gastrointestinal examination in July 2005.  It was noted that 
the claims file was reviewed.  As to diagnoses, the examiner 
stated that the veteran had a history of reflux esophagitis.  
The examiner noted that he did not think that the veteran's 
reflux esophagitis was a direct result of his taking 
nonsteroidal anti-inflammatories in the past.  The examiner 
commented that while that may contribute to symptoms, it was 
not a cause of reflux.  The examiner remarked that while 
taking the medications, it was certainly reasonable that the 
veteran's symptoms would be worse.  However, after stopping 
the medication, the veteran continued to have symptoms.  The 
examiner stated that, therefore, he thought that it was less 
likely than not that his nonsteroidal anti-inflammatory drug 
(NSAID) use in the past caused his current symptoms.  The 
examiner indicated that he did think that they would 
contribute to his symptoms as he was continuing to take them, 
but that he had stopped taking them, so that such should not 
be an issue.  The Board observes that the examiner did not 
specifically indicate whether there was any aggravation of 
the veteran's stomach disorder due to the medication he was 
taking for his other service-connected disabilities.  

Additionally, a prior January 2005 VA gastrointestinal 
examination report noted that the veteran was seen without 
his claims file or service medical records.  

An April 2002 VA gastrointestinal examination report 
indicated a final diagnosis of reflux esophagitis by upper 
gastrointestinal series.  There was no indication that the 
veteran's claims file had been reviewed.  The examiner stated 
that symptoms of NSAID induced gastritis was not documented 
by endoscopies in the past and that such was probably 
intermittent in nature and responsive to intermittent 
palliative measures that the veteran employed.  The examiner 
indicated that the veteran also may have a component of 
atrophic gastritis because he was recently diagnosed with a 
B12 deficiency and that pernicious anemia was the most likely 
etiology of the B12 deficiency given the veteran's age and 
absence of malabsorption symptoms.  The examiner stated that 
this was likely aggravated by the use of NSAIDS for his 
service-connected orthopedic condition.  

The Board notes that although the veteran has been afforded 
VA examinations, he has not undergone a VA examination with 
an etiological opinion as to his claimed stomach disorder 
that also specifically addresses the issue of aggravation 
after a review of the entire claims folder.  

Also, the Board notes that in multiple statements on appeal, 
the veteran has raised the issue of whether there was clear 
and unmistakable error in an October 2002 RO decision that 
granted an earlier effective date of July 23, 1999, for the 
award of the 30 percent rating for the veteran's service-
connected left shoulder disability, and granted an earlier 
effective date of July 23, 1999, for the TDIU rating.  

The RO has not specifically considered the veteran's claim of 
clear and unmistakable error in the October 2002 decision.  
The Board finds that the issues of entitlement to an 
effective date earlier than July 23, 1999, for service 
connection for a left shoulder disability; and entitlement to 
an effective date earlier than July 23, 1999, for the award 
of a TDIU rating, are inextricably intertwined with the issue 
of whether there was clear and unmistakable error in the 
October 2002 RO decision.  

The Board observes that the appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes providing him with a VA 
examination with an etiological opinion and adjudicating the 
issue of whether there clear and unmistakable error in an 
October 2002 RO decision that granted an earlier effective 
date of July 23, 1999, for the award of the 30 percent rating 
for the veteran's service-connected left shoulder disability, 
and granted an earlier effective date of July 23, 1999, for 
the TDIU rating and re-adjudicating the issues of entitlement 
to an effective date earlier January 23, 1999, for service 
connection for a left shoulder disability and entitlement to 
an effective date earlier than July 23, 1999, for the award 
of a TDIU rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed stomach disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current stomach disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
diagnosed stomach disorder, including any 
relationship with the veteran's period of 
service.  The examiner should specifically 
comment as to whether any diagnosed 
stomach disorders were caused by or 
permanently worsened by medication taken 
for the veteran's service-connected 
disabilities.  

2.  As the claim concerning whether there 
was clear and unmistakable error in an 
October 2002 RO decision that granted an 
earlier effective date of July 23, 1999, 
for the award of the 30 percent rating for 
the veteran's service-connected left 
shoulder disability, and granted an 
earlier effective date of July 23, 1999, 
for the TDIU rating, is deemed to be 
"inextricably intertwined" with the 
issues of entitlement to earlier effective 
dates for service connection for a left 
shoulder disability and the award of a 
TDIU rating on appeal, ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159, 
are fully satisfied as to those issues.  

3.  Thereafter, adjudicate the issue of 
whether there was clear and unmistakable 
error in an October 2002 RO decision that 
granted an earlier effective date of July 
23, 1999, for the award of the 30 percent 
rating for the veteran's service-connected 
left shoulder disability, and granted an 
earlier effective date of July 23, 1999, 
for the TDIU rating.  The veteran should 
be notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

4.  After completion of the above, review 
the claims for entitlement to service 
connection for a stomach disorder, to 
include as secondary to medication taken 
for service-connected disabilities; 
entitlement to an effective date earlier 
than July 23, 1999, for service connection 
for a left shoulder disability; and 
entitlement to an effective date earlier 
than July 23, 1999, for the award of a 
TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran, and he should be given an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


